Title: From John Adams to John Jay, 13 May 1780
From: Adams, John
To: Jay, John


     
      Dear Sir
      Paris May 13th. 1780
     
     I had two days ago the pleasure of yours of the 26th. of April, and am very happy, to have at least recieved from your Hand an Account of your safe Arrival in that Capital.
     The C. de F. Blanca, is agreed to be a Man of Abilities, but somehow or other, there is something in the European Understanding different from those We have been more used to. Men of the greatest Abilities, and the most Experience, are with great difficulty brought to see, what appears to Us, as clear as day. It is habit, it is education, prejudice, what You will, but so it is. I can state a very short Argument, that appears to me a demonstration, upon French and Spanish Principles, alone, that it is more for their Interest, to employ their naval force in America than in Europe, yet it is in vain that You state this to a Minister of State, he cannot see it, or feel it, at least in its full force, and until the proper point of Time is past and it is too late. So I think it may be demonstrated, that it is the Interest of France and Spain to furnish America with an handsome Loan of Money, or even to grant them Subsidies, because a Sum of Money thus expended would advance the Common Cause, and even their particular Interests, by enabling the Americans to make greater Exertions, than the same Sums employed any other Way. But it is in vain to reason in this manner, with an European Minister of State. He cannot understand You. It is not within the Compass of those Ideas that he has been accustomed to.
     I am happy however that at length we have a Minister at Madrid. I am persuaded that this will contribute vastly to opening the Eyes both of France and Spain. I shall be obliged to You for Intelligence, especially concerning your progress in your Affair.
     
      I am with much Esteem, dear Sir, your Servant.
      John Adams
     
     